                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 PHILLIP E. BOOSE,

                              Petitioner,
                                                                          ORDER
        v.
                                                                       17-cv-303-jdp
 MATTHEW MARSKE,

                              Respondent.


       Petitioner Phillip E. Boose, appearing pro se, is a prisoner in the custody of the Federal

Bureau of Prisons currently housed at the Federal Correctional Institution in Oxford,

Wisconsin. The matters before the court concern Boose’s requests that I reconsider my denial

of his habeas petition, Dkt. 34, and that I allow him to amend his petition, Dkt. 40. I will deny

both requests.

       Boose sought a writ of habeas corpus under 28 U.S.C. § 2241, challenging his 2003

conviction in the Western District of Missouri for being a felon in possession of ammunition,

with an enhanced sentence under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),

based on three prior Missouri drug convictions. Boose’s original petition challenged his

sentence under Mathis v. United States, 136 S. Ct. 2243 (2016), contending that the Missouri

criminal statutes defining his predicate offenses prohibited conduct broader than the conduct

contemplated by the ACCA. In particular, Boose contended that the Missouri statute under

which he was convicted, § 195.211 (1999) (“Distribution, delivery, manufacture or production

of a controlled substance”), criminalized mere offers to sell controlled substances, and that the

definition of “delivery” included the attempted transfer of an imitation controlled substance. I

denied Boose’s petition, on the grounds that Missouri case law clarified that the statutes did
not criminalize a mere offer without intent to sell, and that the transfer of imitation drugs was

covered by an entirely different statute. Dkt. 32.

       Boose’s motion for reconsideration of that decision, Dkt. 34, cites decisions issued after

he filed his petition, United States v. Elder, 900 F.3d 491 (7th Cir. 2018), and Martinez v.

Sessions, 893 F.3d 1067 (8th Cir. 2018), to support another Mathis-type theory: that the

Missouri drug convictions cannot be used for an ACCA enhancement because Missouri

included in its list of controlled substances salvia divinorum and ephedrine, which are not listed

in the federal Controlled Substances Act. Thus, Boose’s argument goes, the Missouri statute

criminalizes more conduct than does the federal law, and thus his conviction cannot be a

predicate felony drug offense. (As respondent explains, Boose is mistaken in part. Salvia

divinorum was not listed in Missouri’s controlled-substance schedule at the time of Boose’s

conviction. But ephedrine was in the Missouri schedule at the time.)

       In Elder, the Court of Appeals for the Seventh Circuit concluded that an Arizona drug

conviction did not qualify as a felony drug offense under 21 U.S.C. § 802(44). 900 F.3d at

503. Arizona’s definition of “dangerous drug” was broader than the definition of a felony drug

offense because it included substances not covered by § 802(44). But, critically, the Arizona

statute was not a statute “divisible” by drug type—which is to say that different drugs

constitute different means of committing the Arizona crime, and not different elements

constituting separate crimes. Id. at 502–03.

       In Martinez, an appeal from the Board of Immigration Appeals, the Court of Appeals

for the Eighth Circuit concluded that the Missouri statute was divisible, unlike the Arizona

statute. Under the Missouri law, the particular drug was an element of the crime. In this case,

respondent supplemented its briefing with a recent Eighth Circuit case that came to the same


                                                2
conclusion in an ACCA case. United States v. Jones, No. 18-2489, 2019 WL 3884258, at *1

(8th Cir. Aug. 19, 2019). The holdings in Martinez and Jones that the Missouri statute is

divisible would seem to foreclose Boose’s Mathis-type challenge to his conviction.

       But Boose argues that there is a material difference between the Martinez case and his.

In Martinez, the record of conviction established that Martinez possessed methamphetamine,

a particular substance prohibited under both the Missouri statute and federal law. Boose says

that the records of his conviction—the so-called “Shepard documents”—do not verify that he

was convicted on the basis of a controlled substance prohibited under federal law. So, he says,

under the modified categorical approach his drug convictions are not ACCA predicate offenses.

       Boose’s argument has two problems. First, if Boose’s challenge is that the Shepard

documents don’t support the ACCA enhancement, his Mathis-based challenge is probably

untimely because he is not really relying on the recent decision in Elder. Second, Boose’s

argument is factually unsupported: the charging documents for all three of his Missouri

convictions show that Boose was charged with delivering cocaine base, which is a controlled

substance under federal law, and thus counts under the ACCA. See Dkt. 38-1, at 2–3. So that

dooms his motion for reconsideration.

       Boose also moves to amend his habeas petition. Dkt. 40. Here he makes an entirely new

argument: that following a recent United States Supreme Court decision, his felon-in-

possession conviction should be vacated because the government didn’t prove that he knew

that he was a felon when he possessed ammunition. Rehaif v. United States, 139 S. Ct. 2191

(June 21, 2019) (“To convict a defendant, the Government therefore must show that the

defendant knew he possessed a firearm and also that he knew he had the relevant status when

he possessed it.”). The government doesn’t oppose the motion to amend as procedurally


                                              3
improper, and it concedes—at least for purposes of this motion—that § 2241 is the proper

avenue for this type of challenge and that Rehaif applies retroactively. So I will consider Boose’s

motion, but I will deny it because it is futile.

       Boose can succeed on this § 2241 petition only if he can show that he is actually

innocent of the charged crime. See, e.g., Hill v. Werlinger, 695 F.3d 644, 648 (7th Cir. 2012).

“Actual innocence” means factual innocence, not mere legal insufficiency of proof of guilt.

Bousley v. United States, 523 U.S. 614, 623 (1998). Boose needs to present “evidence of

innocence so strong” that “‘it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518, 536–37 (2006)

(quoting Schlup v. Delo, 513 U.S. 298, 316, 327 (1995)). Boose’s claim fails under this

standard.

       The question in Rehaif was whether the government had to prove to the jury that Rehaif

knew that he was an alien “illegally or unlawfully in the United States,” which barred him from

possessing a firearm. The Court concluded that the government indeed needed to prove that

Rehaif knew that he was in illegal alien status. Here the question would be whether Boose knew

that he was a felon. Boose contends that “the government didn’t endeavor to prove [he] knew

he was a felon.” Dkt. 40, at 2. Boose is right, because under pre-Rehaif practice, the government

had to prove that Rehaif was a felon, but it did not have to prove that Boose knew that he was

a felon.

       But the government’s failure to prove Boose’s knowledge does not mean that Boose

actually lacked that knowledge. Here, respondent has submitted transcripts from Boose’s trial

showing that Boose signed a stipulation stating that he had previously “been convicted of a

felony offense for which he could receive a term of imprisonment greater than one year.”


                                                   4
Dkt. 44-1, at 5–6. On direct examination, Boose admitted that he had been convicted of several

felonies with potential sentences of more than one year, although his prison time was either

suspended or cut short. Id. at 7–8. Boose argues that he didn’t need to challenge these facts

given the issues at play in his trial and that he had been too young to fully understand that he

actually received felony convictions. But the record, particularly Boose’s stipulation, provides

more than enough evidence to support a reasonable jury verdict that Boose knew that he was

a felon. Boose fails to meet the high actual-innocence standard on this claim.

       Boose also says that the government didn’t attempt to prove that he knew that he was

barred from possessing ammunition. But Rehaif does not require the government to prove a

willful violation of § 922(g), only a knowing one. This means that the government must prove

that the defendant knew that he was in one of the categories enumerated in § 922(g), and that

the defendant knowingly possessed the prohibited item. But the government need not prove

that the defendant specifically knew that he was legally prohibited from possessing a firearm

or ammunition.

       I will deny Boose’s motion to amend his petition, and this case will remain closed.




                                               5
                                   ORDER

IT IS ORDERED that:

1. Petitioner Phillip E. Boose’s motion for reconsideration of the court’s November 28,
   2018 decision denying his petition for writ of habeas corpus under 28 U.S.C.
   § 2241, Dkt. 34, is DENIED.

2. Petitioner’s motion to amend his petition, Dkt. 40, is DENIED as futile.

Entered September 13, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       6
